DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application numbers 201820909456.3 and 201810601727.3, filed in China on June 12, 2018, have been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on December 11, 2020 and the IDS submitted on October 15, 2021 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Election/Restrictions
Applicant’s election of Group I in the reply filed on October 18, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the light-transmitting element group is supported on the supporting element” of claim 12 (note the distinguishing language from claim 11, which recites “wherein the light-transmitting element group is accommodated in the supporting element”) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No.  2018/0095253 to Shabtay et al. (hereinafter “Shabtay”).
Regarding claim 1, Shabtay teaches a camera unit with a light steering mechanism (e.g., figs. 2A-4B), characterized in comprising a long-focal-length camera module (e.g., fig. 2B, module 204; [0085-86]) and a wide-angle camera module (e.g., fig. 2B, module 202; [0085-86]), wherein the wide-angle camera module provides a wide-angle image ([0086]), and a ratio between an equivalent focal length of the long-focal-length camera module and an equivalent focal length of the wide-angle camera module is not less than 4 (e.g., [0016], 5x zoom on tele compared to wide; [0094]), the long-focal-length camera module includes a light steering mechanism (e.g., figs. 2A and 2B, element 226; [0087], e.g., mirror or prism), a long-focal-length lens (e.g., figs. 2A and 2B, element 220; [0086]) and a long-focal-length photosensitive assembly (e.g., figs. 2A and 2B, element 224; [0086]), wherein the light steering mechanism is used for turning the light to pass through the long-focal-length lens to be received by the long-focal-length photosensitive assembly (e.g., figs. 2A and 2B; [0087]).  
In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, at 417, 82 A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
	Regarding claim 2, Shabtay teaches all of the limitations of claim 2 (see the 35 U.S.C. 103 rejection to claim 1, supra) including wherein the ratio between the equivalent focal length of the long-focal-length camera module and the equivalent focal length of the wide-angle camera module is not less than 5 (e.g., [0016], 5x zoom on tele compared to wide; [0094], Shabtay teaches the wide and tele camera modules can have an unlimited variety of dimensions and variables non-limiting examples).  The Examiner also notes that the ratio here is akin to optimizing the values of a result effective variable. It has been judicially determined that determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).   The Examiner also notes that Applicant has not been found to teach or disclose overcoming previous manufacturing limitations that would have previously prevented the result effective variable.
Regarding claim 3, Shabtay teaches all of the limitations of claim 3 (see the 35 U.S.C. 103 rejection to claim 2, supra) except for being found by the Examiner to expressly disclose wherein the h and the L respectively satisfy the following conditions: 5.1mm ≥ h ≥ 4.7 mm, L ≤ 5.5 mm.  The Examiner notes Shabtay teaches the wide and tele camera modules can have an unlimited variety of dimensions and variables (e.g., [0094], non-limiting examples).  Nevertheless, the Examiner also notes that the In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  The Examiner also notes that Applicant has not been found to teach or disclose overcoming previous manufacturing limitations that would have previously prevented the result effective variable.
Regarding claim 4, Shabtay teaches all of the limitations of claim 4 (see the 35 U.S.C. 103 rejection to claim 1, supra) except for being found by the Examiner to expressly disclose wherein a range of the equivalent focal length of the long-focal-length camera module is 80mm -160mm, and a range of the equivalent focal length of the wide-angle camera module is 20mm - 40mm.   The Examiner notes Shabtay teaches the wide and tele camera modules can have an unlimited variety of dimensions and variables (e.g., [0094], non-limiting examples).  Nevertheless, the Examiner also notes that the conditions here are akin to optimizing the values of a result effective variable. It has been judicially determined that determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  The Examiner also notes that Applicant has not been found to teach or disclose overcoming previous manufacturing limitations that would have previously prevented the result effective variable.
Regarding claim 5, Shabtay teaches all of the limitations of claim 5 (see the 35 U.S.C. 103 rejection to claim 1, supra) except for being found by the Examiner to expressly disclose wherein a height dimension of the camera unit does not exceed 5.6 In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  The Examiner also notes that Applicant has not been found to teach or disclose overcoming previous manufacturing limitations that would have previously prevented the result effective variable.
Regarding claim 6, Shabtay teaches all of the limitations of claim 6 (see the 35 U.S.C. 103 rejection to claim 1, supra) except for being found by the Examiner to expressly disclose wherein the photosensitive element includes a plurality of photosensitive units, and light is received by the photosensitive element after passing through the long-focal-length lens, wherein a dimension A of a single photosensitive unit is ≥ 1.2µm, and a diameter D of an aperture of the long-focal-length lens satisfies the following conditions: 3.76mm ≤ D ≤ 5.3mm.  Nevertheless, the Examiner also notes that the conditions here are akin to optimizing the values of a result effective variable. It has been judicially determined that determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  The Examiner also notes that Applicant has not been found to teach or disclose overcoming previous manufacturing limitations that would have previously prevented the result effective variable.
Regarding claim 12, Shabtay teaches all of the limitations of claim 12 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching wherein the long-focal-length lens includes a light-transmitting element group (e.g., fig. 2A, element 220) and a 
Regarding claim 15, Shabtay teaches a camera unit with a light steering mechanism (e.g., figs. 2A-4B), characterized in comprising a long-focal-length camera module (e.g., fig. 2B, module 204; [0085-86]) and a wide-angle camera module (e.g., fig. 2B, module 202; [0085-86]), wherein the wide-angle camera module provides a wide-angle image ([0086]), and a ratio between an equivalent focal length of the long-focal-length camera module and an equivalent focal length of the wide-angle camera module is not less than 4 (e.g., [0016], 5x zoom on tele compared to wide; [0094]), the long-focal-length camera module includes a light steering mechanism (e.g., figs. 2A and 2B, element 226; [0087], e.g., mirror or prism), a long-focal-length lens (e.g., figs. 2A and 2B, element 220; [0086]) and a long-focal-length photosensitive assembly (e.g., figs. 2A and 2B, element 224; [0086]), wherein the light steering mechanism is used for turning the light to pass through the long-focal-length lens to be received by the long-focal-length photosensitive assembly for imaging (e.g., figs. 2A and 2B; [0087]). 
Regarding recitations regarding having a ratio between an equivalent focal length of the long-focal-length camera module and an equivalent focal length of the wide-angle camera module is not less than 4 or wherein a dimension of a photosensitive unit of a photosensitive element of the long-focal-length photosensitive assembly is A, a In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, at 417, 82 USPQ2d at 1396 (2007).  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 16, Shabtay teaches all of the limitations of claim 16 (see the 35 U.S.C. 103 rejection to claim 15, supra) including wherein the ratio between the In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).   The Examiner also notes that Applicant has not been found to teach or disclose overcoming previous manufacturing limitations that would have previously prevented the result effective variable.
Regarding claim 17, Shabtay teaches all of the limitations of claim 17 (see the 35 U.S.C. 103 rejection to claim 16, supra) except for being found by the Examiner to expressly disclose wherein the h and the L respectively satisfy the following conditions: 5.1mm ≥ h ≥ 4.7 mm, L ≤ 5.5 mm.  The Examiner notes Shabtay teaches the wide and tele camera modules can have an unlimited variety of dimensions and variables (e.g., [0094], non-limiting examples).  Nevertheless, the Examiner also notes that the conditions here are akin to optimizing the values of a result effective variable. It has been judicially determined that determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  The Examiner also notes that Applicant has not been found to teach or disclose overcoming previous manufacturing limitations that would have previously prevented the result effective variable.
Regarding claim 18, Shabtay teaches all of the limitations of claim 18 (see the 35 U.S.C. 103 rejection to claim 1, supra) except for being found by the Examiner to expressly disclose wherein a range of the equivalent focal length of the long-focal-length camera module is 80mm -160mm, and a range of the equivalent focal length of the wide-angle camera module is 20mm - 40mm.   The Examiner notes Shabtay teaches the wide and tele camera modules can have an unlimited variety of dimensions and variables (e.g., [0094], non-limiting examples).  Nevertheless, the Examiner also notes that the conditions here are akin to optimizing the values of a result effective variable. It has been judicially determined that determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  The Examiner also notes that Applicant has not been found to teach or disclose overcoming previous manufacturing limitations that would have previously prevented the result effective variable.
Regarding claim 19, Shabtay teaches all of the limitations of claim 19 (see the 35 U.S.C. 103 rejection to claim 15, supra) except for being found by the Examiner to expressly disclose wherein a height dimension of the camera unit does not exceed 5.6 mm.  Nevertheless, the Examiner also notes that the conditions here are akin to optimizing the values of a result effective variable. It has been judicially determined that determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  The Examiner also notes that Applicant has not been found to .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shabtay in view of U.S. Patent Publication No. 2006/0132644 to Shangguan et al. (hereinafter “Shangguan”).
Regarding claim 7, Shabtay teaches all of the limitations of claim 7 (see the 35 U.S.C. 103 rejection to claim 6, supra) except for being found by the Examiner to expressly disclose wherein the long-focal-length photosensitive assembly further includes a base and a circuit board, wherein the base is integrally formed on the photosensitive element and the circuit board. 	Nevertheless, Shangguan teaches a photosensitive assembly that includes a base and a circuit board (e.g. fig. 1, elements 26 and 16, respectively), wherein the base is integrally formed on the photosensitive element and the circuit board (e.g., figs. 1 and 11; [0059]). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the teachings of Shangguan with the camera unit as taught by Shabtay in order to provide a integrally formed photosensitive assembly which would be more averse to separation in conditions associated with camera uses, such as in smartphones which are subjected to various physical shock.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 8, Shabtay and Shangguan teach all of the limitations of claim 8 (see the 35 U.S.C. 103 rejection to claim 7, supra) including teaching wherein the circuit board includes a substrate (e.g., fig. 1, element 16) and a plurality of electronic components (e.g., fig. 1 indicator 18; [0046],passive components), wherein the electronic components are provided on a Y-axis direction of the substrate (e.g., fig. 1; the Examiner notes that a Y-axis direction is not defined by the claim and can therefore, absent a controlling anchor for the direction, be interpreted as any direction). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shabtay in view of U.S. Patent Publication No. 2015/0253647 to Mercado.
Regarding claim 9, Shabtay teaches all of the limitations of claim 9 (see the 35 U.S.C. 103 rejection to claim 1, supra) including wherein reflecting element can be a prism and that the reflective plane is inclined at substantially 45 degrees ([0087], [0090]).  However, Shabtay has not been found by the Examiner to expressly disclose wherein the light steering mechanism has an incident plane, a reflective plane, and an exit plane, wherein the incident plane allows light to enter, and the light reflected by the reflective plane enters the long-focal-length lens through the exit plane, wherein an angle between the reflective plane and the exit plane does not exceed 45 degrees. 
Nevertheless, Mercado teaches a light steering mechanism having an incident plane (e.g., fig. 1A prism 140, plane nearest lens element 101), a reflective plane (e.g., fig. 1A prism 140, hypotenuse), and an exit plane (e.g., fig. 1A prism 140,plane nearest lens element 102), wherein the incident plane allows light to enter (e.g., fig. 1A prism 140), and the light reflected by the reflective plane enters a lens through the exit plane A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shabtay in view of U.S. Patent Publication No. 2018/0048649 to Goldenberg et al. (hereinafter “Goldenberg”).
Regarding claim 10, Shabtay teaches all of the limitations of claim 10 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching wherein the light steering mechanism includes a prism (e.g.,  [0087], prism).  However, Shabtay has not been found by the Examiner to expressly disclose wherein the prism is made of resin material.
Nevertheless, Goldenberg teaches a similar prism wherein the prism is made of resin material ([0004], plastic is a synthetic resin).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed the prism as taught by Goldenberg with the camera unit as taught by Shabtay A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 11, Shabtay teaches all of the limitations of claim 11 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching wherein the long-focal-length lens includes a light-transmitting element group (e.g., fig. 2A, element 220) and a supporting element (e.g., fig. 2A, element 220; [0092]), wherein the light-transmitting element group is accommodated in the supporting element (e.g., fig. 2A).  However, Shabtay has not been found by the Examiner to expressly disclose wherein a radial dimension of the supporting element in a Z-axis direction is lower than a radial dimension in a Y-axis direction. 	Nevertheless, Goldenberg teaches a folded camera element wherein a radial dimension of a supporting element in a Z-axis direction is lower than a radial dimension in a Y-axis direction (e.g., fig.6D; [0064]; the Examiner notes that a Z-axis direction is not defined by the claim and can therefore, absent a controlling anchor for the direction, be interpreted as any direction; further, the “radial dimension” is also not defined by the claim and therefore open to interpretation).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the teachings of Goldenberg with the camera unit as taught by Shabtay in order to reduced stray light from reaching the image sensor. "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2018/0120674 to Avivi et al. teaches an earlier dual camera system including a tele module and a wide module.
WIPO Patent Publication No. WO 2018/035945A1 to Zhang, et al. teaches an earlier dual camera system including a tele module and a wide module.
U.S. Patent Publication No. 2018/0024329 to Goldenberg et al. teaches an earlier dual camera system including a tele module and a wide module.
U.S. Patent Publication No. 2006/0221225 to Tsukamoto et al. teaches molding around an image sensor on a substrate.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697